Case 8:18-cv-02398-JSM-SPF Document 65 Filed 10/28/19 Page 1 of 3 PageID 808



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                              CASE NO.: 8:18-cv-2398-T-17-SPF

A.M., (a minor), by and through her parents
and natural guardians, DUVAL MALCOLM
and SHAWNTEL GORDON and DUVAL
MALCOLM and SHAWNTEL GORDON,
individually,

              Plaintiffs,

vs.

BAYFRONT HMA MEDICAL CENTER,
LLC, d/b/a BAYFRONT MEDICAL CENTER
n/k/a BAYFRONT HEALTH ST.
PETERSBURG AND EACH d/b/a
BAYFRONT BABY PLACE AT ALL
CHILDREN’S HOSPITAL, AMY JO
GABRIEL, M.D., JODI MAE MCCAULEY,
ARNP, CNM; LAJUAN P. SANCHEZ,
ARNP, SNM, CHELSEA LEE DELUCA,
R.N., JALEESA KATREAL CLARK-
GIBSON, R.N., AIMEE LYN ENGELMAN-
HURLEY, R.N., JACKIE MARIE O’TOOLE-
SEGLER, R.N., JOHNS HOPKINS ALL
CHILDREN’S HOSPITAL, INC., d/b/a ALL
CHILDREN’S HOSPITAL, and UNITED
STATES OF AMERICA,

            Defendants.
_____________________________________/


                            NOTICE OF FILING STATUS REPORT

      Plaintiffs, A.M., (a minor), by and through her parents and natural guardians, DUVAL

MALCOLM and SHAWNTEL GORDON and DUVAL MALCOLM and SHAWNTEL

GORDON, individually and Defendants, BAYFRONT HMA MEDICAL CENTER, LLC, d/b/a

BAYFRONT MEDICAL CENTER n/k/a BAYFRONT HEALTH ST. PETERSBURG AND
Case 8:18-cv-02398-JSM-SPF Document 65 Filed 10/28/19 Page 2 of 3 PageID 809



A.M., (a minor) vs. Bayfront Baby Place at All Children's Hospital, et al.
Case No.: 522018CA002783XXCICI
Notice of Filing Status Report

EACH d/b/a BAYFRONT BABY PLACE AT ALL CHILDREN’S HOSPITAL, AMY JO

GABRIEL, M.D., JODI MAE MCCAULEY, ARNP, CNM; LAJUAN P. SANCHEZ, ARNP,

SNM, CHELSEA LEE DELUCA, R.N., JALEESA KATREAL CLARK-GIBSON, R.N., AIMEE

LYN ENGELMAN-HURLEY, R.N., JACKIE MARIE O’TOOLE-SEGLER, R.N., JOHNS

HOPKINS ALL CHILDREN’S HOSPITAL, INC., d/b/a ALL CHILDREN’S HOSPITAL, and

UNITED STATES OF AMERICA by and through their respective undersigned attorneys, hereby

file this Case Status Report Statement pursuant to the Court’s Order dated August 28, 2019, and

state as follows:

        The Petition for Determination of Availability of NICA Coverage was filed with the State

of Florida Division of Administrative Hearings on October 25, 2019.

        I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via E-Serve

to all Counsel on the attached list, this 28th day of October, 2019.


                                                 /s/ Jordan A. Dulcie
                                                 Jordan A. Dulcie
                                                 Florida Bar No.: 118635
                                                 Attorney E-Mail: jdulcie@searcylaw.com;
                                                 rsb@searcylaw.com
                                                 Primary E-Mail:
                                                 _baker-barnesteam@searcylaw.com
                                                 Searcy Denney Scarola Barnhart
                                                 & Shipley, P.A.
                                                 2139 Palm Beach Lakes Boulevard
                                                 West Palm Beach, Florida 33409
                                                 Telephone:     (561) 686-6300
                                                 Facsimile:     (561) 383-9401
                                                 Attorney for Plaintiffs
Case 8:18-cv-02398-JSM-SPF Document 65 Filed 10/28/19 Page 3 of 3 PageID 810



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                             CASE NO.: 8:18-cv-2398-T-17-SPF

                                      COUNSEL LIST


C. Howard Hunter, Esquire
howard.hunter@hwhlaw.com;
dee.loach@hwhlaw.com;
tracy.lessing@hwhlaw.com
Chad E. Burgess, Esquire
chad.burgess@hwhlaw.com
Hill Ward & Henderson, P.A.
Post Office Box 2231
Tampa, FL 33601
Phone: (813)-221-3900
Fax: (813)-221-2900
Attorneys for All Children's Health System,
Inc.

Matthew S. Mudano, Esquire
Matthew.Mudano@csklegal.com
Cole Scott & Kissane, P.A.
4301 W Boy Scout Boulevard, Suite 400
Tampa, FL 33607
Phone: (813)-289-9300
Fax: (813)-286-2900
Attorneys for Bayfront HMA Medical
Center, LLC, Bayfront Health St.
Petersburg, Bayfront Baby Place at All
Children's Hospital, Chelsea Lee DeLuca,
R.N., Jaleesa Katreal Clark-Gibson, R.N.,
Aimee Lyn Engelman-Hurley, R.N. and
Jackie Marie O’Toole-Segler, R.N

Francis E. Pierce, III, Esquire
litpleadings@mateerharbert.com
Mateer & Harbert, P.A.
Post Office Box 2854
Orlando, FL 32802
Phone: (407)-425-9044
Fax: (407)-423-2016
Attorneys for Lajuan P. Sanchez, ARNP and
University of Florida Board of Trustees
